CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our reports dated November 23, 2011 on Dreyfus International Equity Fund and Dreyfus Small Cap Equity Fund for the fiscal year ended September 30, 2011 which are incorporated by reference in Post-Effective Amendment No. 17 to the Registration Statement (Form N-1A Nos. 333-100610 and 811-21236) of Dreyfus Stock Funds. ERNST & YOUNG LLP New York, New York January 25, 2012
